This action came into this court on a petition in error to the municipal court of the city of Cleveland. In the court below Lillian Fletcher, plaintiff in error here, was found guilty of having liquor in her possession, contrary to law, and was fined within the limits of the law, and error is prosecuted to reverse said judgment.
An examination of the record in this case shows that Lillian Fletcher was living upstairs in a house with an upstairs and a downstairs suite; that her father occupied the downstairs suite; that the officers, having investigated the complaints about the conduct of Mrs. Fletcher, the upper tenant of this house, went to the place with a Jane Doe search warrant; and that, inasmuch as the father of the plaintiff sat in the doorway, which was the common *Page 158 
entrance to both suites, the officers procured a ladder and put it up against the side of the house and entered through a window and there found Mrs. Fletcher with several guests. They discovered a gallon jug of two quarts of what is called "White Mule," which is a liquid containing more than the percentage of alcohol allowed by law, and is fit for beverage purposes. There were four men in the suite, and three men on the way to the suite, which indicated very clearly, under the circumstances of this case, that the plaintiff in error was trafficking in intoxicating liquor. The court so found, and we think rightfully.
The question of a Jane Doe warrant becomes unimportant in view of the circumstances disclosed after they got into this apartment occupied by the plaintiff in error, and what they found there. That brings the case clearly within the Miller Law (Sections 6212-21 to 6212-39, General Code), and while one might doubt the wisdom or propriety of issuing a Jane Doe search warrant where the name of the occupant of the building to be searched is known, or could with reasonable diligence be ascertained, yet under the circumstances developed in this case that became a matter of minor importance.
We find no error in this record, and the judgment will therefore be affirmed.
Judgment affirmed.
SULLIVAN and LEVINE, JJ., concur. *Page 159